In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1041V
                                          UNPUBLISHED


    RENEE BROCKMAN,                                             Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: August 12, 2021

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Entitlement; Tetanus-Diphtheria-
                                                                Acellular Pertussis (Tdap); Brachial
                         Respondent.                            Neuritis.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULIING ON ENTITLEMENT1

        On July 18, 2019, Renee Brockman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that as a result of the tetanus-diphtheria-acellular
pertussis (“Tdap”) vaccine she received on December 11, 2017, she suffered brachial
neuritis within the timeframe set forth in the Vaccine Injury Table. Petition at Preamble.
Petitioner further alleges that she received the vaccine in the United States, that she
suffered the residual effects of her injury for more than six months, and that neither she
nor any other party has filed a civil action or received compensation for his injury. Petition
at 1, ¶¶ 2, 11-12. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        On August 11, 2021, Respondent filed a combined Rule 4(c) Report and Proffer
(“Rule 4(c) Report and Proffer”) in which he concedes that Petitioner is entitled to
compensation in this case. Rule 4(c) Report and Proffer at 3-4. Specifically, Respondent
has “concluded that [P]etitioner has met the criteria for a Table claim” of brachial neuritis.
Id. In view of Respondent’s position and the evidence of record, I find that Petitioner
is entitled to compensation.

       IT IS SO ORDERED.
                                                  s/Brian H. Corcoran
                                                  Brian H. Corcoran
                                                  Chief Special Master




                                              2